Citation Nr: 0401651	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the right ring finger, with post-traumatic 
arthritis and limitation of motion of ring and little finger, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The evidence shows that the veteran was last examined by the 
VA in 1997.  The Board is of the opinion that a current 
examination is warranted.  Effective August 26, 2002 the 
rating criteria ankylosis and for limitation of motion of the 
hand were revised.  The RO has not had the opportunity to 
review the veteran's claim in conjunction with the new rating 
criteria nor has the veteran been informed of the new rating 
criteria.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the right hand and fingers 
covering the period from November 1995 to 
the present.  

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and severity of the 
service-connected residuals of the 
fracture of the ring finger with 
arthritis and arthritis of the little 
finger of the right hand.  All necessary 
tests and studies, including X- rays, 
deemed necessary should be performed.  
The fingers of the right hand should be 
examined for degrees of range of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the right 
shoulder.

Additionally, the examiner should be 
requested to determine whether the right 
hand and fingers exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  The examiner is requested to 
identify all finding and complaints 
associated with the service connected 
disabilities of the right hand.  The 
claims folder must be made available to 
the examiner prior to the examination.

4.  Thereafter, the RO should 
readjudicate the issue currently in 
appellate status, to include 
consideration of the revised rating 
criteria.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, which 
includes the revised rating criteria for 
evaluating limitation of motion and 
ankylosis of the hand and an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




